     Case 1:20-cv-06173 Document 1 Filed 12/20/20 Page 1 of 14 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

 Anthony Crivellone, individually and on behalf of all others
 similarly situated;                                                    Civil Action No: 1:20-cv-6173
                                           Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




        -v.-

 Dynamic Recovery Solutions, LLC; and
 JHPDE Finance I, LLC

                                       Defendant(s).

Plaintiff Anthony Crivellone (hereinafter, “Plaintiff”), a New York resident, brings this Class Action

Complaint by and through her attorneys, Horowitz Law, PLLC, against Defendants Dynamic

Recovery Solutions, LLC (hereinafter “Defendant” or “DRS” or “Defendant DRS”) and JHPDE

Finance I, LLC (hereinafter “Defendant” or “JHPDE” or “Defendant JHPDE”), individually and on

behalf of a class of all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil

Procedure, based upon information and belief of Plaintiff’s counsel, except for allegations

specifically pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (hereinafter “the FDCPA”)

   in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

   collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

   concerned that "abusive debt collection practices contribute to the number of personal

   bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."


                                                  1
  Case 1:20-cv-06173 Document 1 Filed 12/20/20 Page 2 of 14 PageID #: 2




Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

"'the effective collection of debts" does not require "misrepresentation or other abusive debt

collection practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). “After

determining that the existing consumer protection laws “were inadequate.” Id. § l692(b),

Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act. Id. § 1692k.

                               JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the State law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), as this is

where the Plaintiff resides as well as where a substantial part of the events or omissions giving

rise to the claim occurred.

                                  NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of New York consumers under

§1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act ("FDCPA").

   6.      Plaintiff is seeking damages and declaratory relief.

                                           PARTIES

   7.      Plaintiff is a resident of the State of New York, County of Richmond.



                                              2
  Case 1:20-cv-06173 Document 1 Filed 12/20/20 Page 3 of 14 PageID #: 3




   8.      Defendant DRS is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA and can be served upon its registered agent, Corporation

Service Company at 80 State Street, Albany, New York 12207.

   9.      Upon information and belief, Defendant DRS is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   10.     Defendant JHPDE is a “debt collector” as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA and can be served upon its registered agent, Corporation

Service Company, 80 State Street, Albany, New York 12207.

   11.     Upon information and belief, Defendant JHPDE is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

                                    CLASS ALLEGATIONS
   12.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   13.     The Class consists of:

           1) all individuals with addresses in the State of New York;

           2) to whom Defendant DRS sent an initial collection letter attempting to collect a

               consumer debt;

           3) that included confusing, misleading terms regarding the balance due;

           4) and failed to include mandatory disclosures that interest, fees and costs are

               continuously accruing, or in the alternative, the creditor/and or Defendant has

               made the decision to waive accruing interest and fees;




                                              3
  Case 1:20-cv-06173 Document 1 Filed 12/20/20 Page 4 of 14 PageID #: 4




            5) which letter was sent on or after one (1) year prior to the filing of this action and

               on or before a date twenty-one (21) days after the filing of this action.

   14.      The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf they attempt to collect and/or have

purchased debts.

   15.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   16.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendants’ written communications to consumers, in the forms attached as

Exhibit A, violate 15 U.S.C. §§ l692e and §1692g.

   17.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor her attorneys have any interests, which might cause them not to vigorously pursue this

action.

   18.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:




                                               4
Case 1:20-cv-06173 Document 1 Filed 12/20/20 Page 5 of 14 PageID #: 5




       1) Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

          that the Plaintiff Class defined above is so numerous that joinder of all members

          would be impractical.

       2) Common Questions Predominate: Common questions of law and fact exist as

          to all members of the Plaintiff Class and those questions predominance over any

          questions or issues involving only individual class members. The principal issue

          is whether the Defendants' written communication to consumers, in the forms

          attached as Exhibit A violate 15 USC §l692e and §1692g.

       3) Typicality: The Plaintiff’s claims are typical of the claims of the class members.

          The Plaintiff and all members of the Plaintiff Class have claims arising out of the

          Defendants' common uniform course of conduct complained of herein.

       4) Adequacy: The Plaintiff will fairly and adequately protect the interests of the

          class members insofar as Plaintiff has no interests that are adverse to the absent

          class members. The Plaintiff is committed to vigorously litigating this matter.

          Plaintiff has also retained counsel experienced in handling consumer lawsuits,

          complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

          any interests which might cause them not to vigorously pursue the instant class

          action lawsuit.

       5) Superiority: A class action is superior to the other available means for the fair

          and efficient adjudication of this controversy because individual joinder of all

          members would be impracticable. Class action treatment will permit a large

          number of similarly situated persons to prosecute their common claims in a single




                                         5
  Case 1:20-cv-06173 Document 1 Filed 12/20/20 Page 6 of 14 PageID #: 6




               forum efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

   19.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   20.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).

                                   FACTUAL ALLEGATIONS

   21.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   22.     Some time prior to February 6, 2020 an obligation was allegedly incurred to

CitiBank, N.A.

   23.     The CitiBank, N.A. obligation arose out of transactions in which money, property,

insurance or services, which are the subject of the transaction, were primarily for personal,

family or household purposes.

   24.     The alleged CitiBank, N.A. obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

   25.     CitiBank, N.A. is a “creditor” as defined by 15 U.S.C.§ 1692a(4).

   26.     Defendant JHPDE, a debt collector, purchased the debt from CitiBank, N.A. and

contracted with Defendant DRS to collect the alleged debt.




                                              6
 Case 1:20-cv-06173 Document 1 Filed 12/20/20 Page 7 of 14 PageID #: 7




   27.     Defendant collect and attempt to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.

                          Violation – February 6, 2020 Collection Letter

   28.     On or about February 6, 2020 Defendant DRS sent Plaintiff an initial collection letter

on behalf of Defendant JHPDE (the “Letter”) regarding the alleged debt once owed to CitiBank,

N.A. See Collection Letter – Attached hereto as Exhibit A.

   29.     When a debt collector solicits payment from a consumer, it must, within five days of

an initial communication, provide the consumer with a written validation notice, known as a “G-

Notice”, which must include the following information:

           1) the amount of the debt;

           2) the name of the creditor to whom the debt is owed;

           3) a statement that unless the consumer, within thirty days after receipt of the notice,

               disputes the validity of the debt, or any portion thereof, the debt will be assumed

               to be valid by the debt collector;

           4) a statement that if the consumer notifies the debt collector in writing within the

               thirty-day period that the debt, or any portion thereof, is disputed, the debt

               collector will obtain verification of the debt or a copy of the judgment against the

               consumer and a copy of such verification or judgment will be mailed to the

               consumer by the debt collector; and

           5) a statement that, upon the consumer’s written request within the thirty-day

               period, the debt collector will provide the consumer with the name and address




                                              7
  Case 1:20-cv-06173 Document 1 Filed 12/20/20 Page 8 of 14 PageID #: 8




                 of the original creditor, if different from the current creditor. 15 U.S.C. §

                 1692g(a).

    30.     The FDCPA further provides that ''if the consumer notifies the debt collector in

writing within the thirty-day period . . . that the debt, or any portion thereof, is disputed . . . the

debt collector shall cease collection . . . until the debt collector obtains verification of the

debt . . . and a copy of such verification is mailed to the consumer by the debt collector.'' 15

U.S.C. § 1692g(b).

    31.     Although a collection letter may track the statutory language, ''the collector

nevertheless violates the Act if it conveys that information in a confusing or contradictory

fashion so as to cloud the required message with uncertainty.'' Russell v. EQUIFAX A.R.S., 74

F.3d 30, 35 (2d Cir. 1996) (''It is not enough for a debt collection agency to simply include the

proper debt validation notice in a mailing to a consumer-- Congress intended that such notice

be clearly conveyed.''). Put differently, a notice containing ''language that 'overshadows or

contradicts' other language informing a consumer of her rights . . . violates the Act.'' Russell,

74 F.3d at 34.

    32.     The top contains a box with information regarding the alleged debt as follows:

            Original Creditor: CITIBANK N.A.
            Original Account Number: ********
            Current Creditor: JHPDE Finance I, LLC
            Reference Number: *********
            Total Outstanding Balance: $6,573.96

            Itemization of balance: Charge-off Balance: $6,355.55
            Interest Accrued since Charge-off: $53.41
            Non-interest charges accrued since charge-off: $0.00
            Non-interest fees accrued since charge-off: $165.00
            Total amount of payments made on debt since charge-off: $0.00




                                                 8
  Case 1:20-cv-06173 Document 1 Filed 12/20/20 Page 9 of 14 PageID #: 9




    33.     The Letter did not contain all the requirement of the “G-Notice”. Specifically, this

Letter fails to identify the exact amount of the debt owed.

    34.     The Letter fails to explain how interest can continue to accrue on an account after it

has been charged-off.

    35.     Furthermore, the Letter fails to explain what non-interest fees are and how they can

continue to accrue after charge-off.

    36.     In addition, the Letter does not disclose to Plaintiff if these supposed post charge-off

interest and fees that have accrued will continue to accrue.

    37.     Failure to account for the accrual of interest and fees or the breakdown of the same

is deceptive and misleading as Plaintiff is unable to determine whether interest and fees would

continue to accrue until the debt is settled.

    38.     If interest and fees will continue to accrue during the collection process, the

collection letter must explicitly state so:

            A reasonable consumer could read the notice and be misled into believing that she
            could pay her debt in full by paying the amount listed on the notice. In fact,
            however, if interest is accruing daily, or if there are undisclosed late fees, a
            consumer who pays the "current balance" stated on the notice will not know
            whether the debt has been paid in full. The debt collector could still seek the
            interest and fees that accumulated after the notice was sent but before the balance
            was paid, or sell the consumer's debt to a third party, which itself could seek the
            interest and fees from the consumer.

            Because the statement of an amount due, without notice that the amount is
            already increasing due to accruing interest or other charges, can mislead the
            least sophisticated consumer into believing that payment of the amount stated
            will clear her account, we hold that the FDCPA requires debt collectors, when
            they notify consumers of their account balance, to disclose that the balance may
            increase due to interest and fees. We think that requiring such disclosure best
            achieves the Congressional purpose of full and fair disclosure to consumers that is
            embodied in Section 1692e. It also protects consumers such as plaintiffs who may
            hold the reasonable but mistaken belief that timely payment will satisfy their debts.
            (Emphasis Added)



                                                9
Case 1:20-cv-06173 Document 1 Filed 12/20/20 Page 10 of 14 PageID #: 10




   Avila v. Riexinger & Assocs., LLC, 817 F.3d 72, 76, 2016 U.S. App. LEXIS 5327, *6-7
   (2d Cir. N.Y. 2016)

   39.     Furthermore, if the account is including interest and fees, the balance claimed due

and owing in the Letter may not be the amount due at the time of payment because of additional

interest and fees applied to the account.

   40.     In the alternative, if interest and fees are not continuing to accrue post charge-off

then Defendants should state that the interest and fees provided are a onetime charge.

   41.     A collection Letter must clearly display the balance owed, the confusing added

interest and fees makes it impossible for a consumer to know how much is owed and if the debt

will be considered paid if payment in full is made.

   42.     The confusing and misleading added amounts overshadows the “g-notice” language

and coerces the consumer not to exert his rights under the Fair Debt Collection Practices Act.

   43.     Stating inaccurate balance amounts is materially misleading to Plaintiff since it is a

knowingly false statement.

   44.     Defendant’s false statement overshadowed Plaintiff’s §1692g right to dispute or

validate the debt as he would be confused regarding the correct balance owed.

   45.     The Defendants have failed to provide the consumer with a statutorily compliant

initial communication letter.

   46.     Plaintiff has suffered an informational injury as he was not provided with the

information statutorily required to be included in the initial communication letter from

Defendants.

   47.     As a result of Defendant's deceptive, misleading and unfair debt collection practices,

Plaintiff has been damaged.




                                             10
  Case 1:20-cv-06173 Document 1 Filed 12/20/20 Page 11 of 14 PageID #: 11




                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     48.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     49.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     50.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     51.     Defendants violated said section by:

             a. Making a false and misleading representation in violation of § 1692e(10);

             b. Falsely representing the character amount or legal status of the debt in violation

                 of §1692e(2);

             c. Making statement that are open to more than one reasonable interpretation, at

                 least one of which is inaccurate.

     52.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendant

  DRS and Defendant JHPDE’s conduct violated Section 1692e et seq. of the FDCPA, actual

  damages, statutory damages, costs and attorneys’ fees.


                               COUNT II
      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                §1692f et seq.

     53.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     54.     Defendant’s debt collection efforts attempted and/or directed toward Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

                                               11
Case 1:20-cv-06173 Document 1 Filed 12/20/20 Page 12 of 14 PageID #: 12




   55.     Pursuant to 15 U.S.C. § 1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

   56.     Defendant violated this section by


           a. Unfairly adding additional interest and fees after charge-off, when no interest and

               fees post charge-off are allowed by contract or law; and

           b. Failing to state whether interest and fees will continue to accrue.


   57.      By reason thereof, Defendants are liable to Plaintiff for judgment that Defendant’s

conduct violated Section 1692f, et seq. of the FDCPA and is entitled to actual damages, statutory

damages, costs and attorneys’ fees.



                             COUNT III
    VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                              §1692g et seq.

   58.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

   59.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

   60.     When a debt collector solicits payment from a consumer, it must, within five days of

an initial communication, provide the consumer with a written validation notice.

   61.     Although Defendants provided the required §1692g notices, Defendants violated 15

U.S.C. §1692g by:




                                             12
    Case 1:20-cv-06173 Document 1 Filed 12/20/20 Page 13 of 14 PageID #: 13




               a. Failing to advise Plaintiff as to the basis for the additional interest and fees and

                   therefore not properly identifying the amount of the debt as is required by

                   1692g(a)(1); and

               b. Unlawfully adding interest and fees post charge-off that overshadowed the “G-

                   Notice” language and coerces the consumer not to exert if rights to dispute under

                   the FDCPA.


       62.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

   conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                 DEMAND FOR TRIAL BY JURY

       63.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.

                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff Anthony Crivellone, individually and on behalf of all others similarly

situated, demands judgment from Defendant DRS and Defendant JHPDE as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Uri Horowitz, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

                                                 13
Case 1:20-cv-06173 Document 1 Filed 12/20/20 Page 14 of 14 PageID #: 14




   6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

just and proper.


   Dated: December 20, 2020

                                                        Horowitz Law, PLLC

                                                        /s/ Uri Horowitz
                                                        By: Uri Horowitz
                                                        14441 70th Road
                                                        Flushing, NY 11367
                                                        Phone: (718) 705-8706
                                                        Attorneys For Plaintiff




                                            14
